



SUBSIDIARY GUARANTEE AGREEMENT
SUBSIDIARY GUARANTEE AGREEMENT dated as of October 11, 2016 among MOLSON COORS
BREWING COMPANY, a Delaware corporation (the “Borrower”), each subsidiary of the
Borrower listed on Schedule I hereto in favor of Citibank, N.A., as
Administrative Agent (the “Administrative Agent”), on behalf of the Lenders
under the Credit Agreement referred to below.
Reference is made to the Term Loan Agreement dated as of December 16, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders from time to time party
thereto and the Administrative Agent. The Lenders have agreed to extend credit
to the Borrower subject to the terms and conditions set forth in the Credit
Agreement. The obligations of the Lenders to extend such credit are conditioned
upon, among other things, the execution and delivery of this Agreement. Each of
the Guarantors (as defined below) is a Subsidiary of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:
SECTION 1.    Definitions.
(a)    Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement.
(b)    The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement.
(c)    As used in this Agreement, the following terms have the meanings
specified below:
“Guarantors” means each Subsidiary that becomes a party to this Agreement as a
Guarantor after the Effective Date until released.
SECTION 2.    Guarantee.
(a)    Each Guarantor hereby irrevocably and unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the payment when and as due of all the Obligations;
(b)    Each of the Guarantors further agrees that the due and punctual payment
of the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Obligation. Without
prejudice to the Borrower’s rights to receive demands for payment in accordance
with the terms of the Credit Agreement and to the fullest extent permitted by
law, each of the Guarantors waives presentment to, demand of payment from and
protest to the Borrower or any other Loan Party of any of the Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.


[Subsidiary Guarantee Agreement]



--------------------------------------------------------------------------------





SECTION 3.    Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due (whether or
not any bankruptcy or similar proceeding shall have stayed the accrual or
collection of any of the Obligations or operated as a discharge thereof) and not
merely of collection, and waives any right to require that any resort be had by
the Administrative Agent or Lender to any balance of any deposit account or
credit on the books of the Administrative Agent or Lender in favor of the
Borrower or any other Person.
SECTION 4.    No Limitations, Etc.
(a)    Except for termination of a Guarantor’s obligations hereunder as
expressly provided in Section 20, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be affected by
(i) the failure of the Administrative Agent or Lender to assert any claim or
demand or to enforce any right or remedy against any Loan Party under the
provisions of any Loan Document or otherwise; (ii) any extension or renewal of
any of the Obligations; (iii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Agreement; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; or (v) any other act, omission or delay to do
any other act that may or might in any manner or to any extent vary the risk of
any Guarantor or otherwise operate as a discharge of any Guarantor as a matter
of law or equity (other than the payment in full in cash of all the Obligations
guaranteed hereunder by such Guarantor) or which would impair or limit the right
of any Guarantor to subrogation.
(b)    To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Loan Party, other than the payment in full in cash of all the
Obligations guaranteed hereunder by such Guarantor. The Administrative Agent and
the Lenders may, at their election, compromise or adjust any part of the
Obligations, make any other accommodation with the Borrower or any other Loan
Party or exercise any other right or remedy available to them against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations
guaranteed hereunder by such Guarantor have been fully paid in full in cash. To
the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be.
SECTION 5.    Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation guaranteed
hereunder by such Guarantor is rescinded or must otherwise be restored by the


[Subsidiary Guarantee Agreement]



--------------------------------------------------------------------------------





Administrative Agent or Lender upon the bankruptcy or reorganization of the
Borrower, any other Loan Party or otherwise.
SECTION 6.    Agreement to Pay; Indemnity: Subrogation: Contribution. In
furtherance of the foregoing and not in limitation of any other right which the
Administrative Agent or any Lender may have at law or in equity against any
Guarantor by virtue hereof, upon the failure of the Borrower or any other Loan
Party to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor that guarantees such Obligation hereby promises to and will, upon
receipt of written demand by the Administrative Agent or Lender, forthwith pay,
or cause to be paid, to the Administrative Agent or Lender in cash the amount
equal to the unpaid principal amount of such Obligations then due, together with
accrued and unpaid interest thereon. Each Guarantor further agrees that if
payment in respect of any Obligation guaranteed hereunder by such Guarantor
shall be due in a currency other than US Dollars and/or at a place of payment
other than New York and if, by reason of any Change in Law, disruption of
currency or foreign exchange markets, war or civil disturbance or other event,
payment of such Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the Administrative Agent or Lender,
not consistent with the protection of its rights or interests, then, at the
election of the Administrative Agent, such Guarantor shall make payment of such
Obligation in US Dollars (based upon the applicable Exchange Rate in effect on
the date of payment) and/or in New York, and shall indemnify the Administrative
Agent and Lender against any losses or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment. Upon payment by any
Guarantor of any sums as provided in this Section 6, all rights of such
Guarantor against the Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinated and junior in right of
payment to the prior payment in full in cash of all the Obligations owed by the
Borrower or Guarantor to the Administrative Agent and Lenders.
Subject to the subordination provisions contained in the preceding paragraph of
this Section 6, (i) the Borrower agrees to indemnify any Guarantor making any
payment as required under this Section 6 for the full amount of such payment
and, until such indemnification obligation shall have been satisfied, such
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment, and (ii) each Guarantor (a
“Contributing Guarantor”) agrees that, in the event a payment shall be made by
any other Guarantor under this Agreement, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided for in clause (i), the Contributing Guarantor shall, to the extent the
Claiming Guarantor shall not have been so indemnified by the Borrower, indemnify
the Claiming Guarantor in an amount equal to the amount of such payment,
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Guarantor on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 21, the date of the Supplement
hereto executed and delivered by such Guarantor) and the denominator shall be
the aggregate net worth of all the Guarantors on the date hereof (or, in the
case of any Guarantor becoming a party hereto pursuant to Section 21, the date
of the Supplement hereto executed and delivered by such Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 6 shall be subrogated to the rights of such Claiming Guarantor
under clause (i) to the extent of such payment.


[Subsidiary Guarantee Agreement]



--------------------------------------------------------------------------------





SECTION 7.    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent or any Lender will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.
SECTION 8.    Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 10.01 of the Credit Agreement.
SECTION 9.    Survival of Agreement. All covenants, agreements, representations
and warranties made by the Guarantors herein and in any other Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended under the Credit Agreement, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under any
Loan Document is outstanding and so long as the Commitments have not expired or
terminated.
SECTION 10.    Binding Effect; Several Agreement. This Agreement shall become
effective as to any Guarantor when a counterpart hereof executed on behalf of
such Guarantor shall have been delivered to the Administrative Agent, and
thereafter shall be binding upon such Guarantor and its respective permitted
successors and assigns, and shall inure to the benefit of such Guarantor, the
Administrative Agent and the Lenders and their respective successors and
assigns, except that no Guarantor shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each Guarantor and may be amended, modified, supplemented,
waived or released with respect to any Guarantor without the approval of any
other Guarantor and without affecting the obligations of any other Guarantor
hereunder.
SECTION 11.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.
SECTION 12.    Administrative Agent’s Fees and Expenses; Indemnification.
(a)    The parties hereto agree that the Administrative Agent shall be entitled
to reimbursement of its expense incurred hereunder as provided in Section 10.03
of the Credit Agreement.


[Subsidiary Guarantee Agreement]



--------------------------------------------------------------------------------





(b)     Without limitation of its indemnification obligations under the other
Loan Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.03 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all actual out-of-pocket losses, claims, damages, liabilities and related
expenses (other than Taxes which, in all cases, are subject to indemnity only
pursuant to Section 2.16 of the Credit Agreement and the last sentence of this
clause (b)), including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, the execution, delivery
or performance of this Agreement in relation to such Guarantor or any claim,
litigation, investigation or proceeding relating to the foregoing agreement,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is instituted by a third party or by the Borrower or any other Loan
Party); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties. Subject to Section 2.16 of the Credit
Agreement, all payments by each Guarantor under this Agreement shall be made
without reduction or withholding for any Indemnified Taxes or Other Taxes (and
the Administrative Agent and each Guarantor hereby agree to comply with the
provisions of Section 2.16 of the Credit Agreement as if said Section referred
to this Agreement and payments by such Guarantor hereunder).
(c)    Any such amounts payable as provided hereunder shall be additional
Obligations. The provisions of this Section 12 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Obligations, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or Lender. All
amounts due under this Section 12 shall be payable promptly after written demand
therefor.
SECTION 13. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 14.    Waivers: Amendment.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 14, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice or demand in similar or other circumstances.


[Subsidiary Guarantee Agreement]



--------------------------------------------------------------------------------





(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
between the Administrative Agent and the Guarantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.02 of the Credit Agreement.
SECTION 15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 16.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 17.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 10. Delivery of an executed signature page to this Agreement by
facsimile transmission (or other electronic transmission (including by .pdf))
shall be as effective as delivery of a manually signed counterpart of this
Agreement.
SECTION 18.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
SECTION 19.    Jurisdiction: Consent to Service of Process.
(a)    Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined


[Subsidiary Guarantee Agreement]



--------------------------------------------------------------------------------





in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.
(b)    Each of the Guarantors hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 19. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)    Each party to this Agreement irrevocably appoints the Company as agent of
process and consents to service of process to the Company in the manner provided
for notices in Section 10.01 of the Credit Agreement. Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
SECTION 20.    Termination or Release.
(a)    Subject to the reinstatement provisions of Section 5, the guarantee of a
Guarantor hereunder shall be automatically terminated when all Obligations
guaranteed by such Guarantor have been paid in full and the Lenders have no
further commitment under the Credit Agreement to lend to, the Borrower whose
Obligations are guaranteed by such Guarantor hereunder. Subject to the
reinstatement provisions of Section 5, this Agreement shall terminate when all
the Obligations have been paid in full and the Lenders have no further
commitment to lend under the Credit Agreement.
(b)     A Guarantor, including any Elective Guarantor, shall automatically be
released from its obligations hereunder (x) upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Guarantor ceases to be a Subsidiary of the Borrower; provided that the Required
Lenders shall have consented to such transaction (to the extent required by the
Credit Agreement) and the terms of such consent did not provide otherwise and
(y) in accordance with Section 5.09(c) of the Credit Agreement.
(c)    In connection with any termination or release pursuant to paragraphs (a)
or (b), the Administrative Agent shall execute and deliver to any Guarantor, at
such Guarantor’s expense, all documents that such Guarantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 20 shall be without recourse to or warranty
by the Administrative Agent.
SECTION 21.    Additional Subsidiaries. Pursuant to Section 5.09 of the Credit
Agreement, subject to Section 4.02(d) of the Credit Agreement, each Subsidiary
that is required to become a Guarantor hereunder pursuant to the Guarantee
Requirement (such a Subsidiary, a “Required Guarantor Subsidiary”) that was not
in existence or not a Required Guarantor Subsidiary on the Closing Date is
required to enter into this Agreement as a Guarantor within 15 days of becoming
a Required Guarantor Subsidiary (or such later date as agreed


[Subsidiary Guarantee Agreement]



--------------------------------------------------------------------------------





by the Administrative Agent). Upon execution and delivery by the Administrative
Agent and a Required Guarantor Subsidiary of an instrument in the form of
Exhibit I hereto, such Required Guarantor Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.
SECTION 22.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, but excluding escrow, payroll, petty cash, trust, tax and
fiduciary accounts) at any time held and other obligations at any time owing by
such Lender or Affiliate to or for the credit or the account of any Guarantor
against any of and all the obligations of such Guarantor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
22 are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.


[Subsidiary Guarantee Agreement]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
MOLSON COORS BREWING COMPANY, as Borrower




By:    /s/ Michael Rumley    
Name: Michael Rumley    
Title: Vice President, Treasurer




MOLSON COORS INTERNATIONAL LP, as Guarantor




By:    /s/ Michael Rumley    
Name: Michael Rumley    
Title: Vice President, Treasurer




COORS BREWING COMPANY, as Guarantor




By:    /s/ Michael Rumley    
Name: Michael Rumley    
Title: Vice President, Treasurer




CBC HOLDCO LLC, as Guarantor




By:    /s/ Michael Rumley    
Name: Michael Rumley    
Title: Vice President, Treasurer




CBC HOLDCO 2 LLC, as Guarantor




By:    /s/ Michael Rumley    
Name: Michael Rumley    
Title: Vice President, Treasurer


[Subsidiary Guarantee Agreement]



--------------------------------------------------------------------------------





MC HOLDING COMPANY LLC, as Guarantor


By:    /s/ Michael Rumley    
Name: Michael Rumley    
Title: Vice President, Treasurer




NEWCO3, INC., as Guarantor


By:    /s/ Michael Rumley    
Name: Michael Rumley    
Title: Vice President, Treasurer


MOLSON COORS HOLDCO INC., as Guarantor


By:    /s/ Michael Rumley    
Name: Michael Rumley    
Title: Vice President, Treasurer




MILLERCOORS HOLDINGS LLC, as Guarantor


By:    /s/ Michael Rumley    
Name: Michael Rumley    
Title: Vice President, Treasurer






CBC HOLDCO 3, INC., as Guarantor




By:    /s/ Michael Rumley    
Name: Michael Rumley    
Title: Vice President, Treasurer




[Subsidiary Guarantee Agreement]



--------------------------------------------------------------------------------







MOLSON COORS INTERNATIONAL GENERAL, ULC, as Guarantor




By:    /s/ Michael Rumley    
Name: Michael Rumley    
Title: Treasurer




MOLSON COORS CALLCO ULC, as Guarantor


By:    /s/ Michael Rumley    
Name: Michael Rumley    
Title: Treasurer




MOLSON CANADA 2005, as Guarantor




By:    /s/ Michael Rumley    
Name: Michael Rumley    
Title: Treasurer




By:    /s/ E. Lee Reichert    
Name: E. Lee Reichert    
Title: Assistant Secretary






[Subsidiary Guarantee Agreement]



--------------------------------------------------------------------------------





COORS INTERNATIONAL HOLDCO 2, ULC, as Elective Guarantor


By:    /s/ Michael Rumley    
Name: Michael Rumley    
Title: Treasurer




By:    /s/ E. Lee Reichert    
Name: E. Lee Reichert    
Title: Assistant Secretary




[Subsidiary Guarantee Agreement]

